Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-3 of Park City Group, Inc. of our report dated September 11, 2014, relating to our audit of the consolidated financial statements and our audit of the Company’s internal controls over financial reporting, which appears in the Annual Report on Form 10-K of Park City Group, Inc. for the year ended June 30, 2014. We also consent to the reference to our firm under the caption "Experts" in the Prospectus, which is part of this Registration Statement. /s/ HJ & Associates, LLC HJ & Associates, LLC Salt Lake City, Utah March 24, 2015
